Citation Nr: 0728220	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus.

REPRESENTATION

Appellant represented by:     The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1957.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a January 2003 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan that denied service connection for diabetes 
mellitus.

This case was remanded by decisions of the Board dated in May 
2004 and December 2006.

In a June 2006 letter, the veteran appears to claim service 
connection for back and shoulder problems.  These matters are 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam and exposure to 
Agent Orange is not presumed.

2.  There is no documentation in the record that supports a 
finding that the veteran was exposed to Agent Orange or 
herbicides during service.

3.  Diabetes mellitus was first clinically diagnosed many 
years after discharge from service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he now has diabetes mellitus that is 
related to service, to include exposure to Agent Orange, for 
which service connection should be granted.

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of entitlement to service connection for 
diabetes mellitus has been accomplished.  As evidenced by the 
statement of the case, and the supplemental statements of the 
case, the veteran and his representative have been notified 
of the laws and regulations governing entitlement to the 
benefit sought, and informed of the ways in which the current 
evidence has failed to substantiate this claim.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met. 38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letter dated in 
December 2002, H
June 2004, and December 2006, the RO informed the appellant 
of what the evidence had to show to substantiate the claim, 
what medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claim, and what evidence VA would try to obtain on his 
behalf.  He was advised to submit relevant evidence or 
information in his possession. 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim. 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim. Id, at 120, 122-4.  In this instance, although 
adequate notice required by the VCAA was not provided until 
after the RO initially adjudicated the appellant's claim, 
"the appellant [was] provided the content-complying notice to 
which he [was] entitled." Pelegrini v. Principi, 18 Vet. App. 
112, 122 (2004).  Consequently, the Board does not find that 
any late notice under the VCAA requires remand to the RO.  

Additionally, the appellant has not been specifically 
notified regarding the criteria for rating any disability or 
an award of an effective date should service connection be 
granted. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, neither a rating issue nor an effective date 
question is now before the Board.  Therefore, a remand is not 
necessary in this regard.  Nothing about the evidence or the 
appellant's response to the RO's notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim of entitlement to service connection 
for diabetes mellitus.  The record reflects that although 
service medical records are not available, the appellant has 
been requested to provide the names of all physician who 
treated him for diabetes after discharge from active duty.  
Extensive VA and private clinical documentation dating from 
the mid 1970s have been received and associated with the 
claims folder.  He has had the benefit of a VA examination, 
to include a medical opinion, and private and VA clinical 
records have been received and associated with the claims 
folder.  Under the circumstances, the Board finds that 
further assistance is not required. See 38 U.S.C.A. 
§ 5103A(a)(2).

Law and regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 2002 & Supp. 2006).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2006) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307 (d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) 
(2006).

The diseases listed at § 3.309 (e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, which, 
among other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era whether diagnosed with one of the identified 
diseases or not.

Factual Background and Legal Analysis

The Board points out that although the claims folder is 
devoid of service medical records, extensive VA and private 
clinical evidence dating from 1974 have been associated with 
the claims folder.  These show no elevated glucose levels or 
a diagnosis of diabetes until early 1980s.  By his own 
admission, in statements in the record, the veteran relates 
that diabetes was not diagnosed until 1982.  This is 
approximately 25 years after discharge from active duty.  
Therefore, diabetes was not clinically demonstrated until 
many years after discharge from active duty.  It has not been 
linked to the veteran's period of service by a competent 
medical professional.  Additionally, although the appellant 
now contends that he has diabetes related to military 
service, specifically, from exposure to Agent Orange, there 
is no objective evidence in the record that reflects that he 
was exposed to Agent Orange or any other herbicide.  The 
appellant is not shown to have served in Vietnam and had no 
foreign service, and exposure to herbicides is not presumed.  
There is no documentation in the record that shows that he 
was exposed to Agent Orange or herbicides in any other 
manner.  Therefore, diabetes may not be directly or 
presumptively attributed to service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

The Board points out that the only evidence in the record in 
support of the claim is the veteran's own statement to the 
effect that there is relationship between diabetes and 
service.  However, as a layperson without medical training 
and expertise, he is not competent to provide a probative 
opinion on the medical matter in this instance. See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  Under the circumstances, 
service connection for diabetes must be denied.  The 
preponderance of the evidence is against the claim.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


